Title: From James Madison to Thomas Jefferson, 20 August 1808
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier Aug. 20. 1808

Yours of yesterday reached me this morning, and I acknowledge it now, for the Mail of tomorrow.
I return your draft of an answer to the Memorials from Philada; with a few small alterations pencilled.  One of them is intended to avoid the implication that no rapine had reached us on the Continent, where certainly we have suffered much, altho’ not in a way to justify belligerent charges agst. our neutrality; another, to avoid an apparent exclusion of the care taken by local authorities, of seafaring persons having no resource of their own.  The word crisis is inserted, as bearing a temporary import.  And "Plunderers," necessarily to be applied to the agents of G. B. & the other belligerents, appears to be harsher than may be becoming.  I wd. have suggested a better substitute, than Spoilers, if one had occurred.  Perhaps some general change of the phrase, may occur to yourself, if you approve of any change.  We shall make an effort to be at Monticello the ensuing week, but it can not be sooner than thursday, more probably friday.  Yours with respectful attachts.

James Madison

